                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


CARMELLA RICE,

                       Plaintiff,

                                                              Case No.: 2:19-cv-3497
v.                                                            JUDGE GEORGE C. SMITH
                                                              Magistrate Judge Jolson

COMMISSIONER OF SOCIAL SECURITY,

                       Defendant.

                                             ORDER

       This case is before the Court to consider the Report and Recommendation issued by the

Magistrate Judge on March 4, 2020. The Magistrate Judge recommended that Plaintiff’s

Statement of Errors be overruled, the decision of the Commissioner of Social Security be

affirmed, and that judgment be entered in favor of Defendant, the Commissioner of Social

Security. (Doc. 15). This matter is now before the Court on Plaintiff’s Objections to the

Magistrate Judge’s Report and Recommendation. (Doc. 16). The Court will consider the matter

de novo. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3).

       Plaintiff asserts two objections to the Magistrate Judge’s Report and Recommendation

and also urges the Court to review all Plaintiff’s arguments set forth in detail in the Statement of

Specific Errors. Plaintiff specifically argues that the ALJ failed to properly evaluate the opinions

of the psychological consultative examiner Dr. Dubey, and the ALJ failed to properly evaluate

the opinions of the treating physician Dr. Green.
       Turning to Plaintiff’s first objection, Plaintiff argues that the ALJ erred in only assigning

“partial weight” to Dr. Dubey’s opinions. Plaintiff asserts that the ALJ incorrectly discredited

Dr. Dubey’s opinion that Ms. Rice would not be able to maintain persistence and pace to

remember, and carry out multi-step instructions independently as evidenced by attention,

concentration and memory problems.

       The Court finds that the Magistrate Judge correctly found that the ALJ provided a

“meaningful explanation,” consistent with the Regulations, for assigning partial weight to Dr.

Dubey’s opinion. The Court agrees that there was no requirement that the ALJ provide “good

reasons” supporting his assessment of Dr. Dubey’s opinion. Accordingly, Plaintiff’s first

objection is overruled.

       With respect to Plaintiff’s treating physician, Dr. Green, Plaintiff argues that the ALJ

failed to apply the controlling weight test and the Magistrate Judge failed to provide any

reasoning for this but just skipped to the “good reasons rule.” The Court disagrees.

       The Magistrate Judge noted that in this instance, it was difficult, if not impossible, for the

ALJ to compare Dr. Green’s opinion to the record as it lacked any explanation. See Lawson v.

Berryhill, No. CV 6:18-175-DCR, 2018 WL 6257105, at *6 (E.D. Ky. Nov. 29, 2018) (noting

that it is “extremely difficult” to rely on or analyze the consistency of a “conclusory”

check-the-box form that “is not accompanied by any explanation”). The Magistrate Judge

further acknowledged that the ALJ did the best he could in comparing Dr. Green’s limitations

with Dr. Green’s own treatment notes to see if they supported his findings, but ultimately found

that they did not.




                                                -2-
       The Magistrate Judge carefully considered this argument and Plaintiff merely disagrees

with her conclusions. Both the ALJ and the Magistrate Judge thoroughly analyzed the

chronology of the treating and examining sources of record. Most were discredited due to the

length of time between the opinion and date of last insured. Plaintiff, however, argues that just

because some of the opinions were provided post-date last insured does not automatically mean

that they are not relevant to the time period prior to the date last insured as they relate back to the

relevant time period. Again, the Magistrate Judge considered this and stated that “[w]hile the

medical opinions from after the date last insured could arguably be said to relate back to the

relevant time period because each concerns prolonged physical and mental health issues

stemming from Plaintiff’s January 2015 accident, they do not explicitly do so.” (Doc. 16, R&R

at 9). Accordingly, Plaintiff’s second objection is overruled.

       Based on the aforementioned and the detailed Report and Recommendation, the Court

finds that Plaintiff’s objections have been thoroughly considered and are hereby OVERRULED.

Accordingly, the Report and Recommendation, Document 15, is ADOPTED and AFFIRMED.

       The Clerk shall remove Documents 15 and 16 from the Court’s pending motions list and

enter final judgment in favor of Defendant, the Commissioner of Social Security.

               IT IS SO ORDERED.


                                                        /s/ George C. Smith
                                                        GEORGE C. SMITH, JUDGE
                                                        UNITED STATES DISTRICT COURT




                                                  -3-
